USCA11 Case: 20-11175   Date Filed: 03/17/2021   Page: 1 of 12



                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 20-11175
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 8:16-cv-00051-AAS



FIRST NATIONAL BANK OF ONEIDA, N.A.,

                                               Plaintiff - Appellee,

versus

DONALD H. BRANDT,

                                               Defendant - Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                              (March 17, 2021)

Before JORDAN, GRANT, and BRASHER, Circuit Judges.

PER CURIAM:
         USCA11 Case: 20-11175        Date Filed: 03/17/2021    Page: 2 of 12



      Donald Brandt appeals from the district court’s order granting First National

Bank of Oneida summary judgment on a deficiency claim for $1,227,712.95 based

on seven cross-collateralized, secured property between 2007 and 2009. When

subsequent foreclosure sales of the properties left an outstanding balance, the Bank

filed a deficiency claim against Mr. Brandt seeking the balance. After the district

court’s original judgment was reversed and remanded following the dismissal of Mr.

Brandt’s bankruptcy case, the district court granted the Bank’s motion for summary

judgment for the full outstanding balance plus interest, finding no material issue of

fact on the market price of the properties or the balance owed.


      Mr. Brandt argues on appeal that the district court erred in finding that he

waived his judicial estoppel affirmative defense by failing to include it in his answer,

in discounting his testimony on the properties’ fair market values, and in ruling that

the Tennessee property appraiser’s assessment summaries were inadmissible or, if

admissible, of little probative value. For reasons explained further below, we

conclude that the district court did not err in granting summary judgment in favor of

the Bank. We therefore affirm.


                                           I


      Mr. Brandt has been a real estate investor for over 30 years and has owned

and sold numerous properties over that time. Between 2007 and 2009 he obtained

                                           2
          USCA11 Case: 20-11175        Date Filed: 03/17/2021    Page: 3 of 12



seven cross-collateralized loans from the Bank secured by several properties located

in Campbell County, Tennessee. On July 27, 2009, he filed for Chapter 11

bankruptcy protection. During the bankruptcy proceedings, the Bank filed proofs of

claim asserting that the loans were fully secured and that the value of the collateral

met, or exceeded, the balances on the loan.


      The Bank auctioned off the collateralized property in foreclosure sales in an

effort to recoup the $1,293,255.26 balance of the loans. Mr. Brandt’s non-income

producing properties were sold at an auction in August of 2013, and the income

producing properties were sold in September of 2014. The auctions were run by

experienced auctioneers, were well advertised, included other properties, and were

well attended.


      Unfortunately, the sales only generated $497,000, leaving a deficiency of

nearly $1.2 million (including foreclosure costs and interest), so the Bank filed suit

against Mr. Brandt in January 2016. The Bank later sought summary judgement

based on the testimony of its expert and that of Mr. Brandt’s; the conduct of the

auction; and Mr. Brandt’s failure to submit any evidence contesting the value of the

properties at the date of their sale. After initially denying relief to the Bank due to a

bankruptcy issue, the district court granted the Bank’s motion for summary

judgment. It concluded that Mr. Brandt failed to introduce sufficient evidence to


                                           3
            USCA11 Case: 20-11175     Date Filed: 03/17/2021   Page: 4 of 12



create a material issue of fact on whether the Bank sold the properties for materially

less than fair market value. See D.E. 124 at 8. It therefore entered judgement in favor

of the Bank for $1,227,712.95, accounting for the deficiency amount and accrued

interest.


                                          II


       We review a district court’s order granting summary judgment de novo,

“viewing all evidence, and drawing all reasonable inferences, in favor of the

non-moving party.” Vessels v. Atlanta Indep. Sch. Sys., 408 F.3d 763, 767 (11th Cir.

2005). A party is entitled to summary judgment if it can show “that there is no

genuine dispute as to any material fact and [it] is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). We, like a district court, must view the evidence in the

light most favorable to Mr. Brandt, the non-moving party. See Sun Life Assurance

Co. of Can. v. Imperial Premium Fin., LLC, 904 F.3d 1197, 1207 (11th Cir. 2018).

       Although we review a grant of summary judgment de novo, a district court’s

decision to exclude evidence within this context is reviewed for an abuse of

discretion. See Chapman v. AI Transp., 229 F.3d 1012, 1023 (11th Cir. 2000) (citing

Walker v. NationsBank of Florida, N.A., 53 F.3d 1548, 1554 (11th Cir.1995)).

                                         III


       We discuss each of Mr. Brandt’s arguments separately.

                                          4
         USCA11 Case: 20-11175       Date Filed: 03/17/2021    Page: 5 of 12



                                          A


      Mr. Brandt argues that the district court erred by finding that he waived

judicial estoppel argument by failing to include it in his initial pleadings because

there was no claim of prejudice to the Bank. In opposing the Bank’s motion for

summary judgment, Mr. Brandt argued that the Bank should be precluded from

arguing that the sale of the properties in 2013 and 2014 for $497,000 constituted fair

market value, as in August of 2009 it filed proofs of claims in Mr. Brandt’s Chapter

11 bankruptcy case valuing the properties at $1,549,560. The district court, however,

found that Mr. Brandt waived his affirmative defense of judicial estoppel under

Federal Rule of Civil Procedure 8(c) and our precedent by failing to include it in his

answer. See D.E. 124 at 5. See also Fed. R. Civ. P. 8(c); Am. Nat. Bank of

Jacksonville v. Fed. Deposit Ins. Corp., 710 F.2d 1528, 1537 (11th Cir. 1983).


      Mr. Brandt correctly points out that waiver under Rule 8(c) and our cases is

not automatic and that courts have discretion to excuse waiver when there has been

no prejudice due to the omission. See, e.g., Miranda de Villalba v. Coutts & Co.

(USA) Intern., 250 F.3d 1351, 1353 (11th Cir. 2001); Transamerica Learning, Inc.

v. Institute of London Underwriters, 430 F.3d 1326, 1334 (11th Cir. 2005); Latimer

v. Roaring Toyz, Inc., 601 F.3d 1224, 1239 (11th Cir. 2010); Arthur R. Miller, Mary

K. Kane, and A. Benjamin Spencer, Federal Practice and Procedure § 1278 (3d ed.


                                          5
          USCA11 Case: 20-11175         Date Filed: 03/17/2021     Page: 6 of 12



Oct. 2020 update). Our precedent, including that cited by Mr. Brandt, merely

establishes that excusing a pleading omission in the absence of prejudice is not

reversible error. See, e.g., Hassan v. U.S. Postal Serv., 842 F.2d 260, 263 (11th Cir.

1988) (“when the failure to raise an affirmative defense does not prejudice the

plaintiff, it is not error for the trial court to hear evidence on the issue”).


       We conclude that the district court did not commit reversible error. First, the

general rule is that failure to plead an affirmative defense constitutes waiver, see

Latimer v. Roaring Toyz, Inc., 601 F.3d 1224, 1239 (11th Cir. 2010), and estoppel is

one of the defenses specifically listed in Rule 8(c). Second, the district court

considered the Bank’s 2009 proofs of claim but found them to be of “little insight”

as to the fair market value of the properties in 2013 and 2014. See D.E. 124 at 5–6.

Third, the judicial estoppel defense lacked merit. The value of real estate can change

from year to year, and its valuation of the properties in 2009 did not estop the Bank

from advocating a different market value for them in 2013 and 2014. Indeed in his

affidavit Mr. Brandt acknowledged that property values in Campbell County,

Tennessee, changed between 2009 and 2014. See generally Smith v. Haynes &

Haynes P.C., 940 F.3d 635, 643 (11th Cir. 2019) (“Judicial estoppel is an equitable

defense to a civil action ‘intended to protect courts against parties who seek to

manipulate the judicial process by changing their positions to suit the exigencies of

the moment.’ ”) (citation omitted).

                                             6
         USCA11 Case: 20-11175       Date Filed: 03/17/2021    Page: 7 of 12



                                          B


      Mr. Brandt contends that the district erred by discounting his testimony about

the value of his properties and by failing to draw all reasonable inferences in his

favor as the non-moving party. While the district court perhaps used stronger

language than merited when discussing Mr. Brandt’s testimony, its conclusion that

“[Mr.] Brandt’s opinion that the property values in Campbell County, Tennessee

‘generally increased’ between 2009 and 2014 cannot defeat summary judgment” is

sound.


      Both sides agree that the dispute is governed by Tennessee law, specifically,

Tennessee Code Annotated § 35-5-118. As the district court explained, this statute

provides (1) for a creditor’s right to a deficiency judgment after a foreclosure sale,

(2) that the deficiency is calculated based the difference between the loan balance

and the fair market value of the property, (3) for a rebuttable presumption that a

foreclosure sale price was the fair market value of the property at the time of the

sale, and (4) for the opportunity of a borrower to rebut that presumption by showing,

by a preponderance of the evidence, that a foreclosure sale price was substantially

less than the fair market value and for a concordant adjustment to the deficiency

calculation. See D.E. 124 at 4–5.




                                          7
          USCA11 Case: 20-11175       Date Filed: 03/17/2021    Page: 8 of 12



      Mr. Brandt’s testimony was insufficient to overcome summary for a number

of reasons. First, opinion testimony about the “general increase” in property values

since 2009 and the lack of a particular casualty loss event to these properties did not,

even at the summary judgment phase, rebut the presumption that the sale of the

property was equal to fair market value. Second, Mr. Brandt stated in his affidavit

that “general fluctuations in the real estate market” from 2009 to 2014 could have

materially impacted the value of the properties. Yet he did not try to explain what

these fluctuations were or what impact they had on the values. Third, Mr. Brandt’s

own expert failed to appraise the properties, and he explained that any values from

an appraisal would be “very close” to the values provided by the Bank’s appraiser.


      The relevant issue is the value of the properties at the time of the sales in 2013

and 2014, and Mr. Brandt has the burden of showing that the sale price was

“materially less” than the fair market value. See Tenn. Code Ann. § 35-5-118. Given

that “materially less” means a “pretty substantial difference,” and is a “very difficult

burden for the debtor to overcome,” Eastman Credit Union v. Bennett, 2016 WL

1276275, at *9-10 (Tenn. App. Mar. 31, 2006), Mr. Brandt’s affidavit did not create

an issue of material fact. See Kesinger v. Herrington, 381 F.3d 1243, 1249-50 (11th

Cir. 2004) (holding that a “mere scintilla” of evidence is insufficient).




                                           8
           USCA11 Case: 20-11175      Date Filed: 03/17/2021   Page: 9 of 12



                                          C


        Mr. Brandt asserts that the district court erred by excluding the Campbell

County, Tennessee property appraiser’s assessment summaries as inadmissible

hearsay. See Appellant’s Br. at 27–29. This argument ultimately proves futile

because the district court was correct in alternatively assigning them little probative

value in disputing the values of the properties at the time of the sale. See D.E. 124

at 6.


        Mr. Brandt is likely correct that after the Federal Rules of Civil Procedure

were amended in 2010, the proper question for summary judgment is not whether

the evidence in its current form is admissible, but whether it can be offered in an

admissible form. See Fed R. Civ P. 56(c); Rosbough v. Florida State Univ., No. 4:15-

cv-583-RH/CAS, 2017 WL 4019452, at * 1-2 (N.D. Fla. Aug. 21, 2017); Agee v.

Chugach World Servs. Inc., No. 5:12-cv-2119-MHH, 2014 WL 5795555, at *5

(N.D. Ala. Sept. 30, 2014)(“The Saunders [v. Emory Healthcare, Inc., 360 Fed.

Appx. 110, 113 (11th Cir. 2010),] opinion does not govern this issue because Rule

56 was amended in 2010. Under the 2010 amendment, which became effective on

December 1, 2010, authentication of documents no longer is required at the summary

judgment stage.”). Fox v. Trident Asset Mgmt. LLC, No. 8:17-CV-1370-T-36MAP,

2018 WL 3391259, at *1 (M.D. Fla. June 5, 2018). So though the district court was


                                          9
         USCA11 Case: 20-11175        Date Filed: 03/17/2021   Page: 10 of 12



correct in ruling that the assessment summaries were inadmissible hearsay in their

current form, it is not clear from the record that it completed its analysis by asking

whether they could be offered in an admissible form. See D.E. 124 at 6; Saunders v.

Emory Healthcare, Inc., 360 F. App'x 110, 112 (11th Cir. 2010). Because the district

court provided an alternative ruling—that the assessments are insufficient to create

a genuine issue of material fact as to the properties’ values at the time of sale—we

discuss that ruling.


      Mr. Brandt argues that the district court erred in concluding that, even if

admissible, the property assessments were of little probative value as to the

properties’ values at the time of sale. The Campbell County property appraiser’s

assessment summaries show a general increase in the assessed value of land in

Campbell County between 2009 and 2013–14. The assessment summaries, however,

say nothing about the value of any specific parcels, much less the value of the

properties in question at their time of sale.


      It is a settled principal that all land is unique. See generally Nancy Perkins

Spyke, What's Land Got to Do with It?: Rhetoric and Indeterminacy in Land's

Favored Legal Status, 52 Buff. L. Rev. 387, 387 (2004) (discussing the

pervasiveness of the “land is unique” principle in a wide variety of legal settings

from contracts, eminent domain, nuisance, class actions, partition, and lease


                                           10
         USCA11 Case: 20-11175         Date Filed: 03/17/2021     Page: 11 of 12



assignments, and antitrust); N. Pac. Ry. Co. v. United States, 356 U.S. 1, 7 (1958)

(finding market power based on the uniqueness of the owned land); Restatement

(Second) of Contracts § 360 (1981) (“A specific tract of land has long been regarded

as unique and impossible of duplication by the use of any amount of money”). This

principle makes evidence about the general housing market, without more,

unpersuasive. In the eminent domain context, we require a showing of similarity

between a subject property and other sales when those other sales are offered for

proof of value. United States v. 0.161 Acres of Land, more or less, situated in City

of Birmingham, Jefferson Cty., Ala., 837 F.2d 1036, 1040 (11th Cir. 1988). While

we have not established a similar requirement in the foreclosure context, the logic is

persuasive as to the weight of the evidence. Evidence of general property trends in

a county falls well short of this standard and so the district court did not err in finding

the property assessments of little probative value.


      As noted, § 35-5-118 establishes that the pertinent issue is the fair market

value at the time of filing, and puts the burden on Mr. Brandt to show by a

preponderance of the evidence that the sale prices were materially less than the fair

market value. See In re George Ruggiere Chrysler-Plymouth, Inc., 727 F.2d 1017,

1020 n.4 (11th Cir. 1984) (“Value is determined as of the filing date”) (citing LaJolla

Mortgage Fund v. Ranch El Cajon Assoc., 18 B.R. at 287; In re Barkley-Cupit

Enterprises, Inc., 13 B.R. 86, 92 (Bkrtcy.N.D.Ga.1981), aff'd, 677 F.2d 112 (5th

                                            11
         USCA11 Case: 20-11175      Date Filed: 03/17/2021   Page: 12 of 12



Cir.1982)). All of Mr. Brandt’s evidence offered in opposition to the Bank’s motion

for summary judgment relies on extrapolating from substantially higher values

attributed to the properties in question in bankruptcy proceedings in 2009 based on

general market trends from 2009 to the dates of sale. The problem with this logic is

that, even when drawing all reasonable inferences in favor of Mr. Brandt, it offers

no guidance as to whether the 2009 values or the sale values are the incorrect ones.

By offering no evidence that it is the sale values that are wrong, this argument does

not create a genuine dispute of material fact. See Kesinger v. Herrington, 381 F.3d

1243, 1249-50 (11th Cir. 2004). The district court, therefore, did not err in finding

that the property assessments were of little probative value as to the properties’

values at the time of sale.


                                         IV


      Mr. Brandt did not offer sufficient evidence to create a genuine issue of

material fact as to the fair market value of the properties at their time of sale. We

therefore affirm the district court’s grant of summary judgment.

      AFFIRMED.




                                         12